DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 14, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 6, 12-14 and 24-27.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-12, 14-20 and 22 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wang et al., CN 10576008 is overcome by Applicant’s amendment.
The rejection of 1-10, 12, 14-21 and 25 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ge et al., CN 104264484 is overcome by Applicant’s amendment.
The rejection of claims 23,26 and 28 under 35 U.S.C. 103 as being unpatentable over Ge et al., CN 104264484 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sizing composition" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the composition of the sizing bath is in step (a) as the claim recites coating a sized or an un-sized fiber tow with the sizing composition.  It is unclear if the sized fiber tow has the sizing composition comprising at least one sizing compound and a plurality of graphene oxide nanoparticles having a particle size distribution in the range of 200 nm to 1 μm.
Claim is 7 is rendered indefinite because it is unclear whether the sizing composition is used for the sized fiber tow, the un-sized or both.  Claim 7 recites coating a sized or an un-sized fiber tow with the sizing composition comprising at least one sizing compound and a plurality of graphene oxide nanoparticles having a particle size distribution in the range of 200 nm to 1 μm.  

Claims 1-6, 13-28 are allowed.  Applicant claims an electrically conductive sized fiber as recited in claim 1.  Applicant claims a method as recited in claim 13.  A fiber reinforced resin composite is recited in claim 14.  Additionally, Applicant claims an article as recited in claim 24.  Applicant claims a spar cap as recited in claims 25 and 27.  The closest prior art, Ge et al., CN 104264484, teaches a sizing agent for carbon fiber wherein the sizing agent includes epoxy resin and graphene oxide wherein the graphene oxide is present in the form of nanoplatelets.  Ge Additionally, Ge teaches a carbon fiber reinforced epoxy resin composite having the sized carbon fibers.  Ge fails to teach or suggest that the plurality of graphene oxide nanoparticles have a particle size distribution in the range of 200 nm to 1 μm.  Ge fails to teach or suggest forming an article by adhesively bonding at least two components to each other, wherein at least one of the at least components comprises the fiber reinforced composite carbon fibers sized with a sizing compound and graphene oxide nanoparticles having a particle size distribution in the range of 200 nm to 1 μm.  Also, Ge fails to teach or suggest a spar including a fiber reinforced resin composite comprising 20-80% by volume of electrically conductive sized carbon and a vinyl ester resin.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786